Citation Nr: 1618795	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  07-37 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

 1.  Entitlement to service connection for a bilateral ankle disability.
 
 2.  Entitlement to service connection for residuals of a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied the entitlement to service connection for residual of scar on the second toe and right foot, and for pain in both ankles.

This appeal was previously remanded by the Board for further development in April 2009, August 2011, November 2012, April 2013, and April 2014.  

In a February 2014 rating decision, service connection was granted for residuals of a right toe injury, thereby partially satisfying the previously remanded claim of entitlement to service connection for residuals of a right toe and foot injury. 

In January 2009, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board that is no longer employed by the Board.  He later testified at a hearing before the undersigned in March 2013.  Transcripts from these hearings are of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's appeal in April 2014 for efforts to obtain treatment records from Dr. E. Rojas, the Veteran's private primary care physician.  and to obtain addendum opinions to the 2013 VA examination, if any newly obtained medical evidence were associated with the claims file.

In September 2014, the Veteran returned 2 signed and dated authorizations for records from Dr. Rojas and Dr. Duke.  However, the AOJ noted that the authorizations were incomplete, as they did not provide addresses for the physicians.  In March 2015, the RO sent the Veteran a letter requesting that he provide the address for Dr. Duke.  The Veteran complied and such records were obtained in April 2015.  However, it does not appear that the AOJ asked for the address of Dr. Rojas.  An internet search indicates that Dr. Rojas is affiliated with the Villages in Lady Lake, Florida.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain needed authorization to obtain records, and the mailing address, for Dr. Rojas.

If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and what further actions will be undertaken, including the potential denial of the claim.

2.  Forward the claims file with additional record received since the August 2014, to the VA examiner who conducted the 2013 examination, or, if that examiner is no longer available, an examiner of like experience and training, to proffer an addendum opinion. 

The examiner should include discussion of the Veteran's medical history and competent reports.

The examiner should opine as to whether the bilateral ankle osteoarthritis, as diagnosed in the September 2011 VA examination, is at least as likely as not (50 percent or greater probability) incurred during or as a result of active service, to include his multiple in-service left ankle injuries. 

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

3.  If any benefit sough on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




